DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a rain jacket, classified in Y10T442/2213.
II. Claims 13-20, drawn to a method of forming a composite fabric structure, classified in D01D5/253.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process.  The process can be used to make an umbrella, or the product can be made by making a film and then laminating it with the textile material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Andrew Aldag on 9/21/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwashita (JP-5973220 B2, see the attached machine translation).

Regarding claims 1-4, Iwashita teaches a moisture-permeable waterproof fabric having ≤110 g/m basis weight obtained by laminating a moisture-permeable waterproof layer on one surface of a multifilament-including woven fabric A and laminating another woven fabric, which includes a multifilament having ≤25 dtex total denier and has a ripstop structure, on the moisture-permeable waterproof layer (Abstract).   The number of filaments in these multifilaments included in the woven fabric A or the woven fabric B is not particularly limited, but is preferably 3 or more (more preferably 3 to 10000, particularly preferably 5 to 40) ([0014]).  Moreover, as a method of coating on a fabric, it may be carried out using a common coating method, for example, a knife coater etc., but the amount of coating is in the range of 5 to 50 μm, preferably 10 to 20 μm ([0033]).  In the multifilament contained in the woven fabric A or the woven fabric B, the cross-sectional shape of the single fiber is not particularly limited, and may be a known cross-sectional shape such as round, triangular, flat, or hollow ([0016]).  Further, according to the invention, sportswear, outdoor wear, raincoat, men's clothes, women's clothes, working clothes, protective clothes, artificial leather, footwear, bags, curtains, use the moisture-permeable waterproof fabric described above ([0010]).  

The examiner notes that a raincoat would have arm sleeve sections and a torso section as claimed.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the raincoat with arm sleeve sections and a torso section in order for the raincoat to comfortably be worn by a man or woman ([0010]).

Regarding claims 5-8, Iwashita teaches that the fabric A contains multifilaments, and the fabric B contains multifilaments having a total fineness of 25 dtex or less (preferably 24 dtex or less, more preferably 5 to 23 dtex) ([0013]). The total fineness of the multifilament contained in the fabric A is not limited, but a moisture-permeable and waterproof fabric is preferable because the total fineness is 35 dtex or less (preferably 18 dtex or less, more preferably 5 to 12 dtex) ([0013]).  The number of filaments in these multifilaments included in the woven fabric A or the woven fabric B is not particularly limited, but is preferably 3 or more (more preferably 3 to 10000, particularly preferably 5 to 40) ([0014]).  Thus, the examiner notes that the denier per filament (dpf) of each yarn would overlap with the claimed range (e.g. for a 25 dtex multifilament, the denier per filament would particularly preferably range from 25/40 = 0.625 dpf to 25/5 = 5 dpf).

Regarding claims 9-10, Iwashita teaches that, in the moisture-permeable and waterproof fabric of the invention, the moisture-permeable and waterproof layer located between the woven fabric A and the woven fabric B may be a film made of a moisture-permeable urethane resin, a urethane resin coating, an acrylic resin coating, or polytetrafluoroethylene ([0022]).

Regarding claim 11, Iwashita teaches that, as a method of coating on a fabric, it may be carried out using a common coating method, for example, a knife coater etc. ([0033]).

Regarding claim 12, Iwashita teaches that in the woven fabric B, it is essential that the woven tissue be a ripstop tissue in order to increase the tear strength of the moisture-permeable and waterproof fabric ([0018]).  Here, the ripstop woven fabric is a woven fabric which forms the base of the woven fabric with fineness yarns ([0018]).  It is preferable that a polyether-ester elastomer is coated on at least a part of one side of the fabric, or a film made of a polyether-ester elastomer is laminated on at least one side of the base fabric ([0029]).  In the case where the textile product is sportswear, outdoor wear, raincoat, men's clothes, women's clothes, work clothes, protective clothes, the fabric B is usually used so as to be on the human body side ([0042]).



Claim Rejections - 35 USC § 103


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwashita (JP-5973220 B2), as applied to claim 1 above, in view of Dams et al. (US 2018/0023245 A1).

Regarding claim 10, Iwashita remains as applied above.

In the event that Iwashita is found not to teach wherein the sealing layer is free of fluorine, Dams is relied upon as applied below.

Dams teaches applying a fluorine-free treating composition in an amount sufficient to make a fibrous substrate water repellent (and in certain embodiments, durably water repellent) ([0003] and [0026]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used a fluorine-free treating composition to make the fibrous substrate of Iwashita water repellent in order to obtain a rain and outwear fabric that can be both water repellent and durably water repellent, wherein the compositions can also outperform a state of the art fluorochemical material (see [0269], Table 1, [0294] and [0046]-[0047]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789